Citation Nr: 1500124	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 17, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right knee disability, but assigned a noncompensable evaluation for that disability, effective September 19, 2009.  The Veteran timely appealed the assigned evaluation.  

During the pendency of the appeal, the Veteran's right knee evaluation was increased to 10 percent disabling in an August 2012 rating decision; the Board has recharacterized the issue on appeal to comport with this award of benefits.  

The Board also notes the discrepancy in the assigned effective dates; the initial award of service connection in June 2010 noted that the assigned effective date was the date of the September 2009 VA examination, though it provided no date for that examination.  The AOJ corrected the effective date in the August 2012 rating decision to September 21, 2009, which the actual date of the September 2009 VA examination, not September 19, 2009.  The Board notes the technical error for posterity at this time, and considers the effective date of the award of service connection to correctly be September 21, 2009.

The Board notes that in his September 2012 substantive appeal, VA Form 9, the Veteran raised for the first time the issue of his effective date; specifically, he argued that his right knee evaluation should be assigned the date after he discharged from military service in 1983.  In his initial notice of disagreement in November 2010, the Veteran only disagreed with his "evaluation percentage" assigned at that time; no mention of the effective date assigned is raised in that November 2010 notice of disagreement or any other correspondence received within one year of the June 2010 rating decision.  Consequently, the Board finds that the earlier effective date is not an issue that has been timely appealed and it does not and cannot exercise jurisdiction over that claim on appeal at this time.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (there are no free-standing claims for earlier effective dates; after a rating decision that assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error).

The issue for an earlier effective date for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability picture is demonstrable of meniscal tears, locking, pain, stiffening/freezing, and giving way of the right knee, which necessitates the use of a right knee brace and cane for ambulation; the Veteran's right knee disability picture more closely approximates dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.

2.  The Veteran's right knee is not shown to have a limitation of flexion to 15 degrees or less, or a limitation of 20 degrees or more in extension throughout the appeal period.

3.  A separate evaluation for instability or recurrent subluxation is not warranted in this case as there is no objective evidence of such demonstrated throughout the appeal period; subjective evidence and complaints of instability were contemplated in the award of benefits above, and therefore a separate evaluation would be impermissible pyramiding in this case.


CONCLUSION OF LAW

The criteria establishing a 20 percent evaluation throughout the appeal period, but no higher, for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5256-63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his right knee disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the Veteran was sent letters in June 2011 and July 2012 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his right knee disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. § 4.45 (2014).

The Veteran's right knee disability has been evaluated as 10 percent disabling throughout the claim period; that evaluation has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  

Diagnostic Code 5003 and 5010 allows for a 10 percent evaluation for joints affected by arthritis when motion is noncompensable, and this rating has already been assigned in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Therefore, a higher evaluation may only be assigned under other applicable Diagnostic Codes that pertain to evaluation of the knee joint.  

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board has additionally contemplated Diagnostic Codes 5259 and 5263.  However, the highest evaluation under Diagnostic Codes 5259 and 5263 are 10 percent, and therefore, the Board will no longer discuss those Diagnostic Codes as they cannot provide a higher evaluation than is already assigned to the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263.

As a final initial matter, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of right knee ankylosis or mal- or nonunion of the right tibia and fibula.  Thus, Diagnostic Codes 5256 and 5262 are not applicable to the disability picture presented in this case and those Diagnostic Codes will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

Turning to the evidence, on September 21, 2009, the Veteran underwent a VA examination of his right knee.  He reported at that time that since his injury in service his right knee had gotten progressively worse.  He indicated at that time that he was treating his right knee with medications and bracing; his medications for his back and neck conditions concurrently helped his right knee disability as well.  During the examination, the Veteran endorsed symptoms of giving way, pain, stiffness, decreased speed of joint motion, tenderness, and limited motion of his right knee joint; he denied any symptoms of deformity, instability, weakness, incoordination, episodes of dislocation or subluxation, effusions, or flare-ups.  He also reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards; he intermittently, but frequently, used a brace for his right knee.  

On examination, the Veteran was shown to have an antalgic gait.  There was no evidence of constitutional or incapacitating episodes of arthritis, nor evidence of any inflammatory arthritis.  There was evidence of crepitus and tenderness; there was no evidence of bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  There was a well-healed nontender scar from an ACL repair noted, however.  The Veteran had flexion to 110 degrees, and extension to 0 degrees.  After repetitive motion, there was no objective evidence of pain or additional limitation of motion afterwards; there was no evidence of right knee ankylosis demonstrated on range of motion testing.  

In the Veteran's November 2010 notice of disagreement-of which there was a duplicate received in December 2010-the Veteran stated that he has suffered pain and "numbness" to his right knee since discharge from service, "but not all the time, [and] the same goes for flextion someday's it okay some not, very stiff and painful, when asked to perform exercise [sic]."

The Veteran's VA treatment records from September 2009 through April 2012 have been reviewed.  Those records generally do not document any specific treatment for the Veteran's right knee disability beyond reporting that it "occasionally" bothers him with weather change; the Veteran has been encouraged in those records to take NSAIDs for any flare-ups and to decrease his weight to minimize any strain on his knee.  Those records, particular from December 2010, August 2011, September 2011, February 2012, March 2012, and September 2012 do not give any objective evidence of symptomatology of the Veteran's right knee disability which is able to be evaluated under the Rating Schedule.

The Veteran underwent a VA examination of his right knee in May 2011.  He reported having increased pain and decreased mobility since his last VA examination; he reported increased trouble walking.  His medication for his neck/back also helped his right knee disability.  The Veteran reported having symptoms of deformity, giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion; he denied symptoms of dislocation or subluxation.  He stated that he has locking of his knee 1-3 times a month.  He denied any symptoms of inflammation and flare-ups, noting that it was "bad all the time."  He also reported effects on his joint motion.  He was unable to stand for more than a few minutes and was able to walk more than a few yards but less than a quarter-of-a-mile.  He "always" used a brace and a cane.

On examination, the Veteran had bony joint enlargement, crepitus, slight edema, tenderness, and pain at rest.  There was no evidence of bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, grinding, instability although that assessment was limited due to pain/guarding, locking, effusion, dislocation, or that the meniscus was surgically absent.  There was subpatellar tenderness noted and 2003 MRI evidence of a tear in the posterior horn of the right medial meniscus and a tear of the anterior horn of the right lateral meniscus.  The McMurray's test was unable to be performed due to guarding.  The Veteran's right knee had flexion to 100 degrees with evidence of pain with active motion; he had extension to 0 degrees.  There was objective evidence of pain following repetitive testing as well as additional limitation of function following repetitive testing; the Veteran's flexion was decreased to 90 degrees after repetitive testing.  There was no evidence of right knee joint ankylosis.  There was x-ray evidence of osteoarthritis of the left knee on examination.  

The Veteran was diagnosed with post-traumatic osteoarthritis of the right knee with menisci tears as noted in the 2003 MRI.  The Veteran was noted as having the following functional limitations due to his right knee disability:  (1) No limitation of his feeding, bathing, toileting and grooming; (2) mild limitation of his driving, dressing, and traveling; (3) moderate limitation of his shopping and chores; (4) severe limitation in his ability to exercise and perform recreational activities, noting that the Veteran had stopped fishing, martial arts, and any active recreation; and, (5) he was prevented from playing sports.  

In his September 2012 substantive appeal, VA Form 9, the Veteran stated that his current symptoms of his right knee disability included "pain and also from time to time freezing up and stiffening to the point I can't walk, just have to stop."

The Veteran underwent a VA examination of his right knee in September 2012, at which time he reported that his right knee was deteriorating and getting worse and worse, with constant pain.  He denied any flare-ups, stating that he had "absolutely nothing" in terms of flare-ups.  

On examination, the Veteran had 90 degrees of flexion with objective evidence of pain beginning at 90 degrees.  He had extension to 0 degrees with objective evidence of pain at 0 degrees.  There was no change in range of motion after repetitive testing.  The examiner noted that the Veteran's functional limitations noted on examination of his right knee were: less movement than normal, weakened movement, pain on movement, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  He was noted as having tenderness or pain to palpitation of the joint line/soft tissues of his right knee.  The Veteran had normal muscle strength of his right knee in flexion, and a slight decrease on extension.  He had normal anterior instability, posterior instability, and medial-lateral instability tests, without any history of recurrent patellar subluxation or dislocation noted by the examiner.  The examiner additionally noted that there was a right meniscal tear and frequent episodes of pain with the right knee, though there was no evidence of joint "locking" or effusion on examination at that time.  The examiner noted that the Veteran used a cane constantly for ambulation for stability due to his right knee giving away.  

Finally, in an October 2012 statement, the Veteran indicated that he would be satisfied with a 20 percent award of benefits for his right knee disability.  

Based on the foregoing evidence, the Board finds that a 20 percent evaluation under Diagnostic Code 5258 is warranted throughout the appeal period, beginning September 21, 2009.  Throughout that period, the Veteran has complained of locking, stiffening of his right knee joint, and instability problems such as his knee giving out.  Imaging scans, including MRI scans, demonstrate menisci tears of the right knee.  The above symptoms and findings have been shown in the Veteran's lay statements and on VA examinations.  

Therefore, the Board finds that his disability picture more closely approximates that of dislocated semilunar cartilage of the right knee with frequent episodes of locking, pain and effusion.  Such commensurates to a 20 percent evaluation under Diagnostic Code 5258.  

A higher evaluation is not warranted at this time as there is no evidence that the Veteran's right knee is shown to have flexion limited to 15 degrees or extension limited to 20 degrees, throughout the appeal period.  The Veteran's right knee flexion was at most limited to 90 degrees of flexion and to 0 degrees extension throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has additionally contemplated whether a separate evaluation for instability/recurrent subluxation of the right knee is warranted in this case.  The Board notes that the above evidence does not demonstrate any objective evidence of right knee joint instability or recurrent subluxation; the most recent examination clearly demonstrates normal anterior, posterior, and medial-lateral instability tests.  Moreover, the Board notes that part of the basis for the Board's award of a 20 percent under Diagnostic Code 5258 above is the Veteran's subjective complaints of his right knee giving way as well as his episodes of locking, stiffening, pain, and use of braces and canes for ambulation; thus, a separate evaluation in this case for instability/recurrent patellar subluxation would result in impermissible pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5257.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a 20 percent evaluation for the Veteran's right knee disability is warranted throughout the appeal period, but no higher.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-63.  Such an award of benefits in this case satisfies the Veteran's appeal, as noted in his October 2012 correspondence, and represents a full award of benefits sought on appeal in this case.  See AB v. Brown, 6 Vet. App. 35 (1993) (VA will assume that the Veteran seeks the maximum schedular benefit unless otherwise specifically stated).

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Throughout the appeal period, a 20 percent evaluation, but no higher, for a right knee disability is granted.


REMAND

In an October 2012 rating decision, the AOJ granted entitlement to TDIU effective September 17, 2012.  In a March 2013 correspondence, the Veteran indicated that he wished to appeal the effective date of his award for TDIU; as of this time, there does not appear to have been a statement of the case issued as to that issue.  

As a timely notice of disagreement with the issue of an earlier effective date for the award of TDIU has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of an earlier effective date for the award of TDIU is remanded at this time.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of an earlier effective date for the award of TDIU.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


